Case 2:18-cr-20615-BAF-APP ECF No. 33 filed 06/22/20                  PageID.111       Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                            Criminal No. 18-CR-20615

vs.                                                          HON. BERNARD A. FRIEDMAN

JAVAR CLARKE,

      Defendant.
_____________________________/

                 OPINION AND ORDER DENYING DEFENDANT’S
              MOTION TO DISMISS COUNT TWO OF THE INDICTMENT

                This matter is presently before the Court on defendant’s motion to dismiss Count

Two of the indictment [docket entry 29]. The government has filed a response in opposition,

and defendant has filed a reply. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide this

motion without a hearing. For the reasons stated below, the Court shall deny the motion.

                Defendant in this matter is charged with three crimes. Count One of the

indictment alleges that on August 30, 2018, defendant committed bank robbery, in violation of

18 U.S.C. § 2113(a),1 when he “by force, violence, and intimidation did take money from the


       1
           Section 2113(a) states:

                Whoever, by force and violence, or by intimidation, takes, or
                attempts to take, from the person or presence of another, or obtains
                or attempts to obtain by extortion any property or money or any
                other thing of value belonging to, or in the care, custody, control,
                management, or possession of, any bank, credit union, or any
                savings and loan association; or

                Whoever enters or attempts to enter any bank, credit union, or any
                savings and loan association, or any building used in whole or in
                part as a bank, credit union, or as a savings and loan association,
                with intent to commit in such bank, credit union, or in such
Case 2:18-cr-20615-BAF-APP ECF No. 33 filed 06/22/20                   PageID.112      Page 2 of 5



person and presence of another belonging to . . . the Community Financial Credit Union” in

Livonia, Michigan. Count Two alleges that defendant “did knowingly carry and brandish a

firearm . . . during and in relation to a crime of violence . . . that is, Bank Robbery as alleged in

Count One of this Indictment, in violation of Title 18 United States Code, Section

924(c)(1)(A)(ii).”2 Count Three charges defendant with being a felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g)(1).3


                savings and loan association, or building, or part thereof, so used,
                any felony affecting such bank, credit union, or such savings and
                loan association and in violation of any statute of the United
                States, or any larceny—

                Shall be fined under this title or imprisoned not more than twenty
                years, or both.

       2
           Section 924(c)(1)(A) states:

                Except to the extent that a greater minimum sentence is otherwise
                provided by this subsection or by any other provision of law, any
                person who, during and in relation to any crime of violence or drug
                trafficking crime (including a crime of violence or drug trafficking
                crime that provides for an enhanced punishment if committed by
                the use of a deadly or dangerous weapon or device) for which the
                person may be prosecuted in a court of the United States, uses or
                carries a firearm, or who, in furtherance of any such crime,
                possesses a firearm, shall, in addition to the punishment provided
                for such crime of violence or drug trafficking crime--

                                             *   *     *

                (ii) if the firearm is brandished, be sentenced to a term of
                imprisonment of not less than 7 years; . . . .
       3
           Section 922(g) states:

                It shall be unlawful for any person–



                                                 2
Case 2:18-cr-20615-BAF-APP ECF No. 33 filed 06/22/20                    PageID.113        Page 3 of 5



                Defendant argues that “the bank robbery charge (Count One) underlying the §

924(c) offense (Count Two) categorically fails to qualify as a crime of violence within the

meaning of 18 U.S.C. § 924(c)(3)(A), and the residual clause of § 924(c)(3)(B)4 is

unconstitutionally vague under Johnson v. United States, 135 S. Ct. 2551 (2015), and United

States v. Davis, 139 S. Ct. 2319 (2019). Therefore, Count One does not state a predicate

offense, and as a result Count Two must be dismissed.” Def.’s Mot. to Dismiss at 1 (footnote

added).

                The Court finds no merit in defendant’s argument. The fact that the Supreme

Court in Davis invalidated the “residual clause,” i.e., § 924(c)(3)(B), is irrelevant because the

“elements clause,” § 924(c)(3)(A), remains intact and is satisfied in this case. Bank robbery

under § 2113(a) is a crime of violence under the elements clause because an element of this



                (1) who has been convicted in any court of, a crime punishable by
                imprisonment for a term exceeding one year;

                                              *   *    *

                to ship or transport in interstate or foreign commerce, or possess
                in or affecting commerce, any firearm or ammunition; or to receive
                any firearm or ammunition which has been shipped or transported
                in interstate or foreign commerce.
       4
           Section 924(c)(3) states:

                For purposes of this subsection the term “crime of violence”
                means an offense that is a felony and–

                (A) has as an element the use, attempted use, or threatened use of
                physical force against the person or property of another, or

                (B) that by its nature, involves a substantial risk that physical force
                against the person or property of another may be used in the course
                of committing the offense.

                                                  3
Case 2:18-cr-20615-BAF-APP ECF No. 33 filed 06/22/20                 PageID.114      Page 4 of 5



crime, as charged in this case, is “the use, attempted use, or threatened use of physical force.”

Defendant correctly notes that § 2113(a) can be violated in non-violent ways, as the Sixth

Circuit noted in United States v. McBride, 826 F.3d 293, 296 (6th Cir. 2016) (commenting that

“[i]n addition to bank robbery, [§ 2113(a)] criminalizes ‘enter[ing] or attempt[ing] to enter any

bank . . . with intent to commit in such bank . . . any felony affecting such bank.’ That language

could certainly encompass many nonviolent felonies.”). In this circumstance the statute is said

to be “divisible,” that is, it “comprises multiple, alternative versions of the crime.” Descamps

v. United States, 570 U.S. 254, 262 (2013). One must consult relevant documents, such as the

indictment, plea agreement, or jury instructions, “to determine whether a particular § 2113(a)

conviction qualifies as a crime of violence.” McBride, 826 F.3d at 296.

               Plainly, if defendant is convicted of violating § 2113(a) “by force, violence, and

intimidation,” as alleged in Count One, this will constitute a crime of violence under §

924(c)(1)(A), as alleged in Count Two. See United States v. Sykes, No. 20-1300, 2020 WL

2991351, at *1 (6th Cir. June 3, 2020); Johnson v. United States, No. 18-6080, 2019 WL

193916, at *2 (6th Cir. Jan. 4, 2019); McBride, 826 F.3d at 295-96; Gonyea v. Terris, No.

19-CV-11125, 2019 WL 5068455, at *2-3 (E.D. Mich. Oct. 9, 2019).                    Under these

circumstances, there is no basis for Count Two to be dismissed at this stage of the proceedings.

Accordingly,




                                                4
Case 2:18-cr-20615-BAF-APP ECF No. 33 filed 06/22/20          PageID.115     Page 5 of 5



             IT IS ORDERED that defendant’s motion to dismiss Count Two of the indictment

is denied.



                                        s/Bernard A. Friedman
                                        BERNARD A. FRIEDMAN
Dated: June 22, 2020                    SENIOR UNITED STATES DISTRICT JUDGE
      Detroit, Michigan




                                           5
